Citation Nr: 1810981	
Decision Date: 02/23/18    Archive Date: 03/06/18

DOCKET NO.  13-21 227	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

K. Osegueda, Counsel


INTRODUCTION

The Veteran served on active duty from October 1969 to September 1972 with service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  In that rating decision, the RO denied service connection for PTSD.

The Board has recharacterized the Veteran's claim for service connection for PTSD as a claim for service connection for an acquired psychiatric disorder, to include PTSD. See Clemons v Shinseki, 23 Vet App 1, 5-6, 8 (2009) (holding that the scope of a mental health disability claim includes any psychiatric disability that may reasonably be encompassed by a claimant's description of the claim, reported symptoms, and the other information of record).

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in June 2017.  A transcript of that proceeding is associated with the record.  During the hearing, the Veteran submitted additional evidence to support his claim with a waiver of the AOJ's initial consideration of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A remand is necessary for additional efforts to attempt to verify the Veteran's reported in-service stressor.  The Veteran has reported that he witnessed the rape of a Vietnamese woman by another soldier at Tuy Hoa Airbase, Bien Hoa, in Vietnam. See April 2009, September 2009, November 2009, February 2010, March 2010 statements, October 2010 VA examination report, June 2017 hearing transcript.   The Veteran indicated that he was in the 1/22nd Infantry from December 1971 to February 1972 when the incident occurred. See October 2009 statement.  On remand, the AOJ should ensure that proper development has been accomplished to verify the Veteran's reported stressor.  

Moreover, the Veteran was afforded a VA examination in October 2010 in connection with his claim for service connection for an acquired psychiatric disorder.  The examiner found that the Veteran did not meet the criteria for a diagnosis of PTSD, but instead diagnosed the Veteran with an anxiety disorder, mood disorder, and a personality disorder with obsessive-compulsive features.  In addition, the evidence of record documents various diagnoses of psychiatric disorders, including anxiety disorder and major depressive disorder, which the examiner did not address.  Therefore, the Board finds that an additional VA examination and medical opinion are needed to determine the nature and etiology of any and all psychiatric disorders that may be present.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for a psychiatric disorder that are not already of record.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.  

The AOJ should also obtain any outstanding VA medical records.

If any requested records are not available, the AOJ should clearly document the claims file to that effect and notify the Veteran of any inability to obtain the records, in accordance with 38 C.F.R. § 3.159(e).

2.  The AOJ should take all appropriate steps to attempt to verify the Veteran's claimed stressor that he witnessed the rape of a Vietnamese woman by another soldier at Tuy Hoa Airbase, Bien Hoa, in Vietnam, to include contacting the appropriate facilities to request unit histories or other appropriate records. 

The AOJ should specifically document the attempts that were made to corroborate the claimed stressor.

3.  After completing the foregoing development, the Veteran should be scheduled for a VA examination to determine the nature and etiology of any psychiatric disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed. 

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay assertions.  The examiner should specifically consider the private medical opinions of record.

The examiner should note that the Veteran is competent to attest to factual matters of which he has first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should state this with a fully reasoned explanation.

The examiner should identify all current psychiatric disorders.  If any previously diagnosed psychiatric disorders are not found on examination, the examiner should address whether they were misdiagnosed or have resolved.

For each disorder identified other than PTSD, the examiner should state whether it is at least as likely as not that the disorder manifested in service or is otherwise causally or etiologically related to the Veteran's military service. 

With respect to PTSD, the AOJ should provide the examiner with a summary of any verified in-service stressors, and the examiner must be instructed that only these events and any stressors related to fear of hostile military or terrorist activity may be considered for the purpose of determining whether exposure to an in-service stressor has resulted in PTSD. 

The examiner should determine whether the diagnostic criteria to support the diagnosis of PTSD have been satisfied.  If the PTSD diagnosis is deemed appropriate, the examiner should then comment upon the link between the current symptomatology and any verified in-service stressor.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions must be provided, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

4.  After completing the foregoing development, the AOJ should conduct any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs. 

5.  The case should then be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2017).




